1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBIN LEE SHERWOOD,                        No. ED CV 11-1728-CJC (PLA)
12                       Petitioner,            ORDER MODIFYING PROTECTIVE
                                                ORDER
13         v.
14   GEORGE NEOTTI, Warden,
15                       Respondent.
16
17         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that:
18         1.     The Protective Order issued on January 10, 2019 (Dkt. 124) extends to all
19   persons retained by the parties to litigate this matter, including but not limited to,
20   outside investigators, consultants, and expert witnesses. All such individuals shall be
21   provided with a copy of this Protective Order.
22         2.     This Protective Order extends to any testimony elicited at the evidentiary
23   hearing that concerns privileged information. Within 7 days of receiving the evidentiary
24   hearing transcript, Petitioner shall designate the portions of testimony subject to
25   Bittaker protection. This determination will be subject to notice and an opportunity to
26   be heard from the parties if contested. The designated portions of testimony shall
27   remain confidential and sealed.
28
1           3.    All privileged documents and testimony submitted to this Court shall be
2    submitted under seal in a manner reflecting their confidential nature and designed to
3    ensure that the privileged material will not become part of the public record. Privileged
4    testimony from the evidentiary hearing shall be clearly designated as such by marking
5    the transcripts of the proceeding. Any pleading or other papers served on opposing
6    counsel or filed or lodged with the Court that contains or reveals the substantive content
7    of the privileged matter shall be filed under seal.
8           4.    The parties shall tailor their documents to limit, as much as practicable, the
9    quantity of material that is to be filed under seal. When a pleading or document
10   contains only a limited amount of privileged content, a party may file a complete copy
11   under seal and simultaneously file a redacted version for the public record, blocking out
12   the limited matter comprising the confidential information.
13          5.    Petitioner’s disclosure of documents from trial counsel’s file in this action,
14   and related testimony at the evidentiary hearing in this case, does not constitute a
15   waiver of Petitioner’s rights under the Fifth and Sixth Amendments to the United States
16   Constitution or analogous provisions of the California Constitution in the event of any
17   retrial.
18          6.    The Protective Order shall specifically apply in the event of a resentencing
19   pursuant to California Penal Code § 1170.95.
20
21
     DATED: January 22, 2019
22                                                  HONORABLE PAUL L. ABRAMS
                                                    United States Magistrate Judge
23
24   Presented by:
25
26   /s/ Lauren Collins
27   LAUREN COLLINS
     Federal Public Defender
28   Attorney for Petitioner
                                                   2
